                     Case 2:21-mj-00088-SMV Document 6 Filed 01/28/21 Page 1 of 2



                                           UNITED STATES DISTRICT COURT
                                              DISTRICT OF NEW MEXICO

                                        Before the Honorable CARMEN E. GARZA
                                      CRIMINAL CLERK’S MINUTES at Las Cruces
                                             (by Zoom Videoconference)
                                                                           Recording
Case Number:        21-MJ-88                     Date:    1/28/2021                       LCR ORGAN
                                                                           Information:
Clerk:              B. WILSON                    Type of Hearing:          PRELIMINARY/DETENTION


Defendant(s):                                             Attorney(s):                                Appt’d.   Ret’d.
DAVID WILLIAM HILL                                        DANIEL RUBIN                                  ☒         ☐
(TELEPHONIC)                                                                                            ☐         ☐
                                                                                                        ☐         ☐
Assistant
                      DUSTIN SEGOVIA                      Interpreter:    N/A
U.S. Attorney:
                                                          Court in
Pretrial Officer:     MONICA HOYLE                                        9:41-9:53 A.M. 12 MIN
                                                          Session:


☒        Court advises Defendant(s) of possible penalties and all constitutional rights

☒        Waiver of preliminary hearing & right to grand jury presentment filed in open court


☒        Defendant detained as a flight risk and danger to the community


         Other: AUSA MOVING FOR DETENTION AS BOTH FLIGHT AND DANGER, DEFENDANT
         STATED IT WOULD BE EASY FOR HIM TO LIVE IN MEXICO, HAS A HOME IN JUAREZ,
         GIRLFRIEND IN JUAREZ, OWNS SEVERAL BUSINESS IN JUAREZ, CROSSING INTO MEXICO
         ON A WEEKLY BASIS, HOME IN HORIZON CITY IS 15 MINUTES FROM MEXICO, INCENTIVE
         TO FLEE, HAD NOT PAID INCOME TAXES IN AWHILE, EVEN BEFORE BEING CHARGED,
         FACING 10 YEAR MANDATORY MINIMUM SENTENCE, STRENGTH OF EVIDENCE,
         DEFENDANT HAS BEEN LINKED TO OTHER CONDUCT WITH INTERNATIONAL SMUGGLING
         ORGANIZATIONS, 10 ALIENS FOUND IN VEHICLE REGISTERED TO HIM, AND 96 ALIENS
         FOUND IN ANOTHER VEHICLE REGISTERED TO HIM, DEFENDANT CANNOT BE TRUSTED TO
 ☒
         ABIDE BY ANY COURT ORDER, PRESENTS A DANGER TO COMMUNITY AND TO HIMSELF,
         TIES TO SMUGGLING ORGANIZATIONS, REPORTED THAT HE HAD THOUGHT OF SUICIDE
         AND ADMITTED TO PRETRIAL SERVICES THAT HE IS IN POSSESSION OF SEVERAL GUNS.
         DEFENSE REQUESTS COURT FOLLOW THE RECOMMENDATIONS OF PRETRIAL SERVICES,
         BELIEVES THERE ARE CONDITIONS THAT WILL ASSUAGE ALL OF THE CONCERNS
         POINTED OUT, DEFENDANT WANTS TO TEND TO HIS MULTIPLE BUSINESSES, WANTS TO
         FIND RESOLUTION OF CASE OUTSIDE OF CUSTODY, HAS BUSINESSES AND ASSETS IN THE
         U.S., IS A U.S. CITIZEN, IF HE FLEES TO MEXICO, HE WOULD NEVER BE ABLE TO RETURN,
         PRESUMPTION CASE, DEFENDANT IS 50 YEARS OLD, TWO VEHICLE RELATED ISSUES,
        Case 2:21-mj-00088-SMV Document 6 Filed 01/28/21 Page 2 of 2


MENTAL HEALTH ISSUES BEST ADDRESSED BY PRETRIAL, CLEARLY ELIGIBLE FOR
SAFETY VALVE EVEN THOUGH A 10 YEAR MANDATORY MINIMUM, WILL NOT FLEE TO
MEXICO TO AVOID A SHORT PRISON SENTENCE, GUNS CAN BE REMOVED, MEXICO
BUSINESSES CAN BE TENDED TO BY SOMEONE ELSE FOR HIM SO HE DOES NOT NEED TO
GO TO MEXCIO AND HE AGREES TO ABIDE BY THAT, BOND IS EXCESSIVE, ASKS COURT TO
PUT IN PLACE AN UNSECURED BOND. COURT FINDS THIS IS A PRESUMPTION CASE,
CONCERN IS TO ASSURE HIS APPEARANCE AND DANGER TO COMMUNITY, BASED ON THE
REPRESENTATIONS OF AUSA, WEAPONS, STRONG TIES TO MEXICO, NO SUITABLE THIRD
PARTY, MENTAL HEALTH AND SUBSTANCE ABUSE CONCERNS, FIND HE IS A FLIGHT RISK
AND DANGER.
